Citation Nr: 0515194	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  03-24 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUE

1.  Entitlement to an initial disability rating in excess of 
10 percent for the service-connected carpal tunnel syndrome 
on the right.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for the service-connected carpal tunnel syndrome 
on the left.  




REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1988 to May 2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the RO.   

The veteran was granted service connection for bilateral 
carpal tunnel syndrome in a September 2002 rating decision, 
and assigned noncompensable ratings effective on March 18, 
2002.  

The RO increased the disability ratings to 10 percent, 
effective on March 18, 2002.  

The veteran has expressed dissatisfaction with the ratings, 
therefore the appeal continues.  AB v. Brown, 6 Vet. App. 35 
(1993).  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in April 2005.  A transcript 
of that hearing is of record.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on her part.  



REMAND

The veteran asserts that her service-connected carpal tunnel 
syndrome on the right and on the left warrant ratings in 
excess of 10 percent.  

In an April 2005 statement, K. A. Phillips, M.D., the 
veteran's private physician, opined that because of the 
veteran's symptoms and possible need for surgery, she should 
be classified at a moderate instead of mild level.  

At her hearing, the veteran testified that she had been 
seeing Dr. Phillips since she left the service.  None of the 
records from Dr. Phillips are associated with the claims 
file.  VA has an obligation to seek records of treatment 
reported by private physicians.  Massey v. Brown, 7 Vet App 
204 (1994); see also 38 U.S.C.A. § 5103A(b) (West 2002).  

At the April 2004 hearing, the veteran also testified that 
she receives treatment at the VA medical center in New Haven.  
She stated that she was requested to have surgery for her 
carpal tunnel syndrome there.  

The treatment records from the VA medical center in New Haven 
are not associated with the claims file.  VA has an 
obligation to seek relevant treatment records adequately 
identified by the veteran.  38 U.S.C.A. § 5103A(b) (West 
2002).  

Moreover, in reviewing the evidentiary record, the Board 
notes that, while the veteran was examined by VA in October 
2002, the purpose of the evaluation was to determine if the 
veteran's bilateral carpal tunnel syndrome was related to 
military service.  The evidence as constituted in the current 
record, however, is not sufficiently detailed to evaluate the 
severity of her service-connected bilateral carpal tunnel 
syndrome.  

Comprehensive findings conforming to the regulations are 
needed to evaluate the claim.  "The Board's consideration of 
factors which are wholly outside the rating criteria provided 
by the regulation is error as a matter of law."  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).  

As the current medical evidence of record does not provide a 
clear picture of the severity of the veteran's bilateral 
carpal tunnel syndrome, the Board finds that an additional 
examination should be undertaken.  

Therefore, this case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated her for the 
service-connected bilateral carpal tunnel 
syndrome.  Of particular interest are the 
private treatment records of Dr. 
Phillips, and the New Haven VA treatment 
records mentioned in the April 2005 
hearing.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
her representative are to be notified of 
any unsuccessful efforts in this regard.  

2.  The veteran should be afforded a VA 
examination in order to determine the 
severity of her service-connected 
bilateral carpal tunnel syndrome.  All 
indicated tests and studies are to be 
performed.  The claims folder must be 
made available to the physician for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  The examiner 
should indicate whether the veteran's 
degree of impairment more closely 
reflects mild, moderate, or severe 
incomplete paralysis of the median nerve, 
or complete paralysis of the median 
nerve.  The examiner should consider 
whether the hand is inclined to the ulnar 
side, the index and middle fingers are 
more extended than normally, considerable 
atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the 
hand (ape hand); pronation incomplete and 
defective, absence of flexion of index 
finger and feeble flexion of middle 
finger, cannot make a fist, index and 
middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective 
opposition and abduction of the thumb, at 
right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances.  

The examiner should describe the findings 
in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  The examiner 
should be advised that all manifestations 
covered in the rating schedules cited 
above must be addressed so that the Board 
may rate the veteran in accordance with 
the specified criteria.  

3.  Thereafter, the RO should 
readjudicate the claim in light of the 
additional development requested 
hereinabove.  If any benefit sought on 
appeal remains denied, then the RO should 
issue a Supplemental Statement of the 
Case and afford the veteran and her 
representative an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



